 



Exhibit 10.1
PRIVATE AND CONFIDENTIAL
DATED SEPTEMBER 11, 2007

(1)   DOLLAR FINANCIAL UK LIMITED   (2)   PAUL MILDENSTEIN

AMENDED AND RESTATED
SERVICE AGREEMENT

 



--------------------------------------------------------------------------------



 



CONTENTS

                    1.    
DEFINITIONS AND INTERPRETATION
    3     2.    
APPOINTMENT, TERM AND NOTICE
    5     3.    
DUTIES
    6     4.    
PLACE OF WORK
    6     5.    
HOURS OF WORK
    6     6.    
SALARY
    7     7.    
BONUS AND EQUITY
    7     8.    
PENSION AND OTHER BENEFITS
    7     9.    
EXPENSES
    8     10.    
MOTOR CAR
    8     11.    
HOLIDAYS
    8     12.    
ABSENCE FROM WORK
    9     13.    
OBLIGATIONS DURING EMPLOYMENT
    9     14.    
TERMINATION OF EMPLOYMENT
    11     15.    
SALE OR RECONSTRUCTION OF THE COMPANY
    15     16.    
RESTRICTIVE COVENANTS
    16     17.    
REDUCTION OF LENGTH OF POST TERMINATION RESTRICTIONS
    18     18.    
COMPANY PROPERTY
    19     19.    
INTELLECTUAL PROPERTY
    19     20.    
DISCIPLINARY AND GRIEVANCE PROCEDURES AND SUSPENSION
    19     21.    
DEDUCTIONS
    19     22.    
DATA PROTECTION
    20     23.    
NOTICES
    20     24.    
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
    20     25.    
WARRANTY
    20     26.    
COLLECTIVE AGREEMENTS
    20     27.    
LAW AND JURISDICTION
    21     28.    
ENTIRE AGREEMENT; AMENDMENTS
    21  

 



--------------------------------------------------------------------------------



 



THIS AMENDED AND RESTATED SERVICE AGREEMENT is made on September 6, 2007
BETWEEN

(1)   the Company     Dollar Financial UK Ltd

     Castlebridge Office Village, Kirtley Drive, Castle Marina, Nottingham, NG7
2LD.

(2)   the Executive     Paul Mildenstein

     2 Redhouse Farm Barn, Beausale, Warwickshire CV35 7NZ.
and includes the Particulars of Terms of Employment required by the Employment
Rights Act 1996 (as amended).
     WHEREAS, the Company and the Executive are parties to a Service Agreement
dated as of April 4, 2005 (the “Original Agreement”); and
     WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company, upon the terms and
conditions set forth in this Amended and Restated Service Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:
OPERATIVE PROVISIONS:

1.   DEFINITIONS AND INTERPRETATION

  1.1.   In this Agreement the following words and expressions have the
following meanings:

     
Confidential Information
  shall include, but not be limited to, the following (whether recorded in
writing, on computer disk or in any other manner) trade secrets; customer data,
including but not limited to, any such information disclosing the names and
addresses of customers and suppliers of the Company and/or any Group Company,
the person at such contact or supplier to contact, the requirements of such
customer or supplier, discounts offered by the Company and/or any Group Company;
investment and pricing policies; product performance data; marketing

 



--------------------------------------------------------------------------------



 



     
 
  information; technical designs or specifications of the Company’s products;
business plans or dealings relating to the current or future activities of the
Company and/or any Group Company, including the timing of all or any such
matters; know-how; computer passwords; product lines; research activities and
results; internal management accounts, any document marked “confidential” or any
information which the Executive has been told is confidential or which the
Executive might reasonably expect the Company and/or any Group Company would
regard as confidential or which by its very nature is confidential to the
Company, or any information which has been given to the Company and/or any Group
Company in confidence by customers, suppliers or other persons, and whether or
not recorded in documentary form, computer disk or tape, which the Executive
shall acquire at any time during the Executive’s employment but which does not
form part of the Executive’s own stock in trade provided that it shall not
include any information or knowledge which is already in the public domain or
may subsequently come into the public domain after the Termination Date other
than by way of unauthorised disclosure by the Executive;
 
   
Group
  the Company and any Group Company;
 
   
Group Company
  means:

             
 
    1.     a holding company of the Company as defined by s736 of the Companies
Act 1985;
 
           
 
    2.     a subsidiary as defined by s736 of the Companies Act 1985 of the
Company, or of its holding company;
 
           
 
    3.     a company over which the Company has control within the meaning of
s840 of the Income and Corporation Taxes Act 1988; or
 
           
 
    4.     a subsidiary undertaking of the Company as defined by s258 of the
Companies Act 1985.

     
Material Interest
  the holding of any position as director, officer,

 



--------------------------------------------------------------------------------



 



     
 
  employee, consultant, partner, principal or agent;
 
   
Termination Date
  the date on which the Executive’s employment under this Agreement terminates
and references to “from the Termination Date” mean from and including the date
of termination.

  1.2.   Unless the context otherwise requires words denoting the singular shall
include the plural and vice versa and reference to any gender shall include all
other genders.     1.3.   References to the word “include” or “including” are to
be construed without limitation.     1.4.   References in this Agreement to
statutory provisions include all modifications and re-enactments of them and all
subordinate legislation under them.     1.5.   Headings in this Agreement are
inserted for convenience only and shall not affect its construction.

2.   APPOINTMENT, TERM AND NOTICE

  2.1.   The Company will continue to employ the Executive and the Executive
will serve the Company as its Managing Director.

  2.2.   The Executive’s appointment commenced on July 1, 2005 and shall
continue (subject to earlier termination as provided in this Agreement) by
either party giving to the other six calendar months’ written notice.     2.3.  
The Executive agrees that at its absolute discretion the Company may terminate
the Executive’s employment under this Agreement with immediate effect by paying
the Executive in lieu of his notice period or in lieu of the remainder of his
notice period if at the Company’s request the Executive has worked during part
of the notice period. For this purpose, the Executive agrees that the payment in
lieu of notice will be his basic monthly salary and the value of contractual
benefits and allowances for his notice period, after deducting Income Tax and
National Insurance contributions, and specifically excluding from such
calculation any, fee, bonus or commission referable to his employment whether
payable under this Agreement or otherwise in respect of that period.     2.4.  
The Executive’s continuous employment with the Company for the purposes of the
Employment Rights Act 1996 (as amended) commenced on or before July 1, 2005. No
employment with a previous employer counts as part of the Executive’s period of
continuous employment.     2.5.   This Agreement shall automatically terminate
on the Executive reaching age 65 (“the Retirement Date”) unless the Company and
the Executive agree at any time prior to the Retirement Date that the Agreement
should continue after the Retirement Date.

 



--------------------------------------------------------------------------------



 



3.   DUTIES

  3.1.   The Executive will carry out the duties and functions, exercise the
powers and comply with the instructions assigned or given to the Executive from
time to time by the Chief Operating Officer. Except when prevented by illness,
accident or holiday the Executive will devote his time, attention and skill to
the affairs of the Company and/or any Group Company and where appropriate do his
best to promote its interests provided that the Company may at any time for any
reason require the Executive to cease performing and exercising all or any of
the Executive’s duties, functions or powers.     3.2.   The Executive will at
all times keep promptly and fully informed the Chief Operating Officer (in
writing if so requested) of the conduct of the business or affairs of the
Company and/or any Group Company and provide such explanations and assistance as
the Chief Operating Officer may require in connection with such business or
affairs and the Executive’s employment under this Agreement.     3.3.   The
Executive will not without the prior consent of the Chief Operating Officer
accept or take up any other employment nor will he accept any form of paid or
unpaid consultative or other work whilst employed by the Company (or any Group
Company). Existing commitments need to be disclosed prior to the signing of this
agreement to be included and consent for future commitments will be at the
discretion of the Chief Operating Officer.

4.   PLACE OF WORK

  4.1.   The Executive will perform the Executive’s duties at Castlebridge
Office Village, Kirtley Drive, Castle Marina, Nottingham, NG7 2LD or such other
place of business of the Company inside or outside of the United Kingdom as the
Company may require.     4.2.   In the performance of the Executive’s duties,
the Executive may be required to travel both throughout and outside the United
Kingdom.

5.   HOURS OF WORK

  5.1.   The Company’s normal office hours are from 9.00am to 5.30pm Monday to
Friday but the Executive will work such hours as are needed for the proper
performance of his duties including hours outside the Company’s normal office
hours without additional remuneration in order to meet the requirements of the
business.

 



--------------------------------------------------------------------------------



 



6.   SALARY

  6.1.   The Executive’s basic annual salary is £165,000 effective July 1, 2007,
which will accrue from day to day and be payable monthly in arrears by BACS on
the last business day of each month or the nearest working day before that.    
6.2.   The Executive’s salary will be subject to review annually by the Company
in its absolute discretion.

7.   BONUS AND EQUITY

  7.1.   The Executive may while employed by the Company be entitled to an
equity incentive and to be paid a bonus of such amount and on such terms as may
be agreed between the Company and the Executive and to be set out in a separate
agreement between the Company and the Executive.     7.2.   The Company reserves
the right in its absolute discretion to vary the terms of and/or the measurement
criteria of bonus payable under this Agreement.

8.   PENSION AND OTHER BENEFITS

  8.1.   The Executive will be entitled to participate in the Company’s pension
scheme subject to and upon the rules of the pension scheme from time to time in
effect. A copy of the rules of the pension scheme can be obtained from the
Company on request.     8.2.   The Company will contribute in equal monthly
installments an amount equal to 5% of the Executive’s basic salary (or, if less,
the maximum amount permitted by the Inland Revenue) during each year of his
employment under this Agreement to the pension scheme referred to in Section 8.1
PROVIDED THAT, as a condition of making such contribution, the Company may
require the Executive to contribute 5% of his basic salary to such pension
scheme.     8.3.   There is no contracting out certificate in force in respect
of the Executive’s employment under the provisions of the Pension Schemes Act
1993.     8.4.   During the Executive’s employment the Company will provide the
Executive at the Company’s expense with Death in Service Benefit at the rate of
4 times basic salary under the Company’s scheme subject to and upon the rules of
the scheme from time to time in force and to the Executive being eligible to
participate in or benefit from the scheme.     8.5.   During the Executive’s
employment the Company will provide the Executive and his immediate family at
the Company’s expense with cover under the Company’s Private Healthcare Scheme
subject to and upon the rules of the said scheme from

 



--------------------------------------------------------------------------------



 



      time to time in force and to the Executive (and where appropriate the
Executive’s family) being eligible to participate in or benefit from the scheme.
    8.6.   In respect of the benefits provided to the Executive under this
Section 8 the Company reserves the right to terminate or substitute other
schemes for them or amend the scale or level of benefits.

9.   EXPENSES

The Company will reimburse to the Executive all business expenses reasonably and
properly incurred in the performance of the Executive’s duties under this
Agreement on hotel, traveling, entertainment and other similar items provided
that the Executive produces to the Company all appropriate receipts or other
satisfactory evidence of expenditure.

10.   MOTOR CAR

10.1. The Company shall provide the Executive with a car allowance in the sum of
£15,000 per annum, to be paid on a monthly schedule.

11.   HOLIDAYS

  11.1.   In this clause “holiday year” means the period from January 1st to
December 31st in each year.     11.2.   In addition to statutory bank and public
holidays the Executive will be entitled to 25 working days’ paid holiday in each
holiday year.     11.3.   All holidays are to be taken at such times as may be
approved by the Chief Operating Officer with two weeks notice.     11.4.   The
Executive may not carry holiday forward to the following holiday year without
express permission of the Chief Operating Officer.     11.5.   The Executive
will not be entitled to any pay in lieu of holiday except when employment
terminates and the Executive has not taken his accrued entitlement as at the
Termination Date. On termination, the Executive’s holiday entitlement will be
calculated pro-rata.     11.6.   Where the Executive has taken more or less than
his holiday entitlement in the holiday year in which the employment terminates,
a proportionate adjustment will be made by way of addition to or deduction from
as appropriate the Executive’s final gross salary calculated on a pro-rata
basis. A day’s pay for the purposes of this Section 11 will be 1/260 of the
Executive’s annual basic salary.

 



--------------------------------------------------------------------------------



 



12.   ABSENCE FROM WORK

  12.1.   If the Executive is absent from work due to illness injury or other
incapacity the Executive must notify the Company as soon as possible on the
first day of absence that the Executive will be unable to attend. The Executive
must then keep the Company informed on a regular basis of his progress and when
he expects to return to work.     12.2.   If the Executive is absent from work
for between three to seven days (including weekends), the Executive is required
to complete a self-certification form stating the dates and reason for absence
including details of illness, injury or incapacity on non working days as this
information is required by the Company to calculate Statutory Sick Pay (“SSP”)
entitlement.     12.3.   If the Executive is absent from work due to illness or
injury which continues for seven or more consecutive days (including weekends)
the Executive must provide the Company with a medical certificate and give or
send it immediately to the Company. If absence is prolonged the Executive should
continue to submit regular medical certificates, on a weekly basis, to cover the
entire period of his absence and to keep the Company informed generally as to
the Executive’s condition and the likely date of return to work.     12.4.  
“Qualifying days” for SSP purposes are Monday to Friday inclusive. The first
three qualifying days are waiting days for which no SSP is payable.     12.5.  
Failure to comply with the above procedures may disqualify the Executive from
receiving SSP.     12.6.   The Company will be entitled, at its expense, to
require the Executive to be examined by an independent medical practitioner of
the Company’s choice at any time and the Executive agrees that the Doctor
carrying out the examination may disclose to and discuss with the Company the
results of the examination.

13.   OBLIGATIONS DURING EMPLOYMENT

  13.1.   During employment by the Company the Executive shall:

  13.1.1.   abide by any relevant Company policy, rule or procedure which may be
in force from time to time;     13.1.2.   not without the Company’s prior
written consent hold any Material Interest in any person, firm, company,
business or organisation which:

  13.1.2.1.   is in direct competition with the Company or the Group in cheque
cashing or pay day cash advances;     13.1.2.2.   impairs or might reasonably be
thought by the Company or the Group to impair the Executive’s ability to act at
all times in the best interests of the Company; or

 



--------------------------------------------------------------------------------



 



  13.1.2.3.   requires the Executive to disclose Confidential Information in
order properly to discharge his duties to or further his interest in such
person, firm, company, organisation or business;

  13.1.3.   not divulge Confidential Information or obtain or seek to obtain any
direct or indirect financial advantage from the disclosure of such information
provided that this obligation not to divulge Confidential Information does not
apply to disclosures made with the prior consent of the Company and/or the Group
or required by a Court Order;     13.1.4.   not directly or indirectly receive
or obtain in respect of any goods or services sold or purchased or other
business transacted (whether or not by the Executive) by or on behalf of the
Company and/or the Group any discount, rebate, commission or other inducement
(whether in cash or in kind) which is not authorised by the Company’s or Group’s
rules or guidelines from time to time and if the Executive or any person, firm,
company, organisation or business in which the Executive holds any Material
Interest shall obtain any such discount, rebate, commission or inducement the
Executive shall immediately account to the Company and/or the Group for the
amount the Executive or they receive;     13.1.5.   not introduce to any person,
firm or company any business of any kind with which the Company or any Group
Company for which the Executive has performed services under this Agreement is
able to deal and not have any financial interest in, or derive any financial
benefit from, contracts or transactions entered into by the Company or any other
Group Company for which the Executive performed services under this Agreement
with any third party, without first disclosing such interest or benefit to the
Chief Operating Officer and obtaining his approval;     13.1.6.   not make any
notes or memoranda relating to any matter within the scope of the business
dealings or affairs of the Company or any Group Company otherwise than for the
benefit of the Company or the Group or without the prior consent of the Chief
Operating Officer, remove from the Company premises or copy or allow others to
copy the contents of any document, disk, tape or other tangible items which
contains any Confidential Information or which belongs to the Company or the
Group;     13.1.7.   if so requested by the Company delete all Confidential
Information from any computer disks, tapes or other reusable material in the
Executive’s possession or under

 



--------------------------------------------------------------------------------



 



      the Executive’s control and destroy all other documents and tangible items
in the Executive’s possession or under the Executive’s control which contain or
refer to any Confidential Information;

  13.2.   The provisions of this Section 13 are subject to the Public Interest
Disclosure Act 1998 and the Executive’s rights under that Act are unaffected.

14.   TERMINATION OF EMPLOYMENT

  14.1.   Termination By Executive. The Executive may terminate the employment
relationship at any time for any reason by giving the Company written notice at
least six calendar months prior to the effective date of termination. The
Company, at its election, may (i) require the Executive to continue to perform
his duties hereunder for the full six calendar months notice period, or
(ii) terminate the Executive’s employment at any time during such six calendar
months notice period, provided that any such termination shall not be deemed to
be a termination of the Executive’s employment by the Company without Cause.
Upon a termination by the Executive, all compensation and benefits paid by the
Company to the Executive shall cease upon his last day of employment.     14.2.
  Termination By Company For Cause. If the Executive’s employment is terminated
for “Cause,” the Executive will not be entitled to and shall not receive any
compensation or benefits of any type following the effective date of
termination. As used in this Agreement, the term “Cause” shall include but not
be limited to a termination for (i) a material breach of any promise or
obligation imposed under this Agreement, including, without limitation, a
refusal to substantially perform the Executive’s duties hereunder, except in the
event that the Executive becomes permanently disabled as set forth in
Section 14.4; (ii) acts of embezzlement or misappropriation of funds, regardless
of whether the embezzlement or misappropriation involves funds or assets of the
Company or a third party; (iii) dereliction of fiduciary obligation;
(iv) conviction of a felony, plea of guilty or no contest to a felony charge or
any criminal act involving moral turpitude; (v) an unauthorized disclosure of
confidential information belonging to the Company, or entrusted to the Company
by a client, customer, or other third party; (vi) a violation of any material
Company rule, regulation or policy; (vii) any act adverse to the interests of
the Company or reasonably likely to result in material harm to the Company or to
bring the Company into disrepute; (vii) engaging in behaviour that would
constitute grounds for liability for harassment (as proscribed by any applicable
regulatory body) or other conduct that violates laws governing the workplace;
provided, however, that “Cause” shall not be found to exist absent a majority
vote of the Board at the relevant time, excluding the Executive.

 



--------------------------------------------------------------------------------



 



  14.3.   Termination By Company Without Cause. Upon six calendar months’
written notice, the Company shall retain the right to terminate the Executive
without Cause. If the Executive’s employment is terminated by the Company
without Cause, the Executive shall be provided with the following severance
package, contingent upon the terms set forth below:

  14.3.1.   The Executive shall continue to receive an amount equivalent to his
then current basic annual salary for a period of six (6) months following the
effective date of his termination (the “Severance Period”); said amounts to be
paid to the Executive in accordance with the Company’s payroll practices;    
14.3.2.   The Executive shall receive a payment of fifty percent (50%) of his
target annual bonus, if any as determined in accordance with Section 7 and which
shall be calculated by averaging the amount of the annual bonuses received by
the Executive for the prior two years and multiplying this average by .50, and
shall be paid out in equal installments over the Severance Period;

  14.3.3.   During the Severance Period, the Company shall continue to
contribute to the cost of the Executive’s health insurance coverage under the
Company’s Private Healthcare Scheme;     14.3.4.   During the Severance Period,
the Company shall continue paying the premiums or will reimburse the Executive
for premiums paid for life and disability insurance that were in effect at the
time of termination and shall continue to pay the Executive his car allowance
payment;

provided, however, the Executive shall not be entitled to any severance
compensation and benefits under this Section 14.3 unless (i) the Executive
complies with all surviving provisions of Sections 16, 18 and 19 or any other
non-competition agreement, non-solicitation agreement, confidentiality agreement
or invention assignment agreement signed by the Executive, and (ii) the
Executive executes and delivers to the Company after a notice of termination a
release in form and substance acceptable to the Company by which the Executive
releases the Company and all of its affiliates from any obligations and
liabilities of any type whatsoever, including those arising out of his
employment, the termination of employment, or under this Agreement, except for
the Company’s obligations with respect to the severance compensation and
benefits under this Section 14.3. The parties hereto acknowledge that the
severance compensation and benefits to be provided under this Section 14.3 is to
be provided in consideration for the above-specified release.

 



--------------------------------------------------------------------------------



 



  14.4.   Termination for Executive’s Permanent Disability. To the extent
permissible under applicable law, in the event the Executive becomes permanently
disabled during employment with the Company, the Company may terminate this
Agreement by giving thirty (30) days notice to the Executive of its intent to
terminate, and unless the Executive resumes performance of the duties set forth
in this Agreement within five (5) days of the date of the notice and continues
performance for the remainder of the notice period, this Agreement shall
terminate at the end of the thirty (30) day period. A termination due to the
Executive’s permanent disability shall be treated for all severance purposes as
a Termination “Without Cause,” and the Executive shall be entitled to receive
all of the payments identified in Section 14.3 of this Agreement, provided that
he complies with the terms and conditions set forth in Section 14.3.
“Permanently disabled” for the purposes of this Agreement means the inability,
due to physical or mental ill health, to perform the essential functions of the
Executive’s job, with or without a reasonable accommodation, for six (6) months
during any one employment year irrespective of whether such days are
consecutive.     14.5.   Termination Due To Executive’s Death. In the event that
the Executive dies during the term of this Agreement, this Agreement shall
terminate as of the date of the Executive’s death. A termination due to the
Executive’s death shall be treated for all severance purposes as a Termination
“Without Cause,” and the Executive’s estate shall entitled to receive all of the
severance compensation and benefits identified in Section 14.3, provided that it
complies with any applicable terms and conditions set forth in Section 14.3. The
Executive’s estate shall also be entitled to receive any accrued but unpaid
salary and bonuses, any accrued but unpaid vacation, and to be reimbursed for
any reimbursable expenses that have not been reimbursed prior to such
termination.     14.6.   Termination Without Cause Following a “Change of
Control.” In the event that, within eighteen (18) months following the date of a
“Change of Control,” as defined below (with this time period being referred to
as the “Change of Control Period”), the Executive’s employment with the Company
is terminated by the Company without Cause, then, in addition to the severance
benefits provided for in Section 14.3 of this Agreement, the Executive shall be
entitled to certain enhanced severance benefits, contingent upon his compliance
with the terms and conditions serving as prerequisites to his eligibility for
severance compensation and benefits set forth in Section 14.3. Under such
circumstances, the Executive shall be entitled to the following:

  14.6.1.   Instead of six months of salary continuation, the Executive shall be
entitled to receive an additional six months of his basic salary, so that the
Executive shall be entitled to receive a total of twelve (12) months of

 



--------------------------------------------------------------------------------



 



      salary continuation, which shall be payable over the twelve month period
subsequent to the effective date of the termination of his employment (the
“Enhanced Severance Period”); and     14.6.2.   The Executive shall receive a
bonus payment (as contemplated under Section 7 of this Agreement), which shall
be calculated by averaging the amount of the annual bonuses received by the
Executive for the prior two years, and multiplying this average by 1.0, and this
bonus amount shall be payable in equal monthly installments over the Enhanced
Severance Period;     14.6.3.   The Executive shall become fully vested in his
outstanding options, restricted stock or other equity awards; and     14.6.4.  
Except to the extent expressly superseded by the foregoing, the Executive shall
be eligible to receive the severance compensation and benefits set forth in
Section 14.3 above.

For purposes of this Section, “Change of Control” means: (i) a sale or transfer
of substantially all of the assets of either Dollar Financial Corp. or Dollar
Financial Group, Inc. in any transaction or series of related transactions
(other than sales in the ordinary course of business); (ii) any merger,
consolidation or reorganization to which either Dollar Financial Corp. or Dollar
Financial Group, Inc. is a party, except for an internal reorganization or a
merger, consolidation or reorganization in which either Dollar Financial Corp.
or Dollar Financial Group, Inc. is the surviving corporation and, after giving
effect to such merger, consolidation or reorganization, the holders of Dollar
Financial Corp. or Dollar Financial Group, Inc. outstanding Common Stock (on a
fully-diluted basis) immediately prior to the merger, consolidation or
reorganization will own, immediately following the merger, consolidation or
reorganization, capital stock holding a majority of the voting power of Dollar
Financial Corp. or Dollar Financial Group, Inc.; (iii) any sale or series of
sales of shares of the capital stock of Dollar Financial Corp. by the holders
thereof which results in any person or group of affiliated persons owning
capital stock holding twenty five percent (25%) or more of the voting power of
Dollar Financial Group, Inc. at the time of such sale or series of sales; (iv) a
circumstance where any individual, firm, corporation, limited liability company,
partnership, sole proprietorship, trust or other legally cognizable entity
(“Person”) other than an “Exempted Person” (as defined below) who or which,
alone or together with any affiliates or associates of that person, becomes the
Beneficial Owner (as defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended from time to time) of twenty-five percent (25%) or more of the
voting securities of Dollar Financial Corp. (including all securities or other
interests in Dollar Financial Corp. having by

 



--------------------------------------------------------------------------------



 



their terms ordinary voting power to elect members of the Board of Directors of
Dollar Financial Corp. collectively “Voting Securities”) except as a result of
(y) any acquisition of the Dollar Financial Corp.’s Voting Securities by Dollar
Financial Corp., or (z) any acquisition of Dollar Financial Corp’s Voting
Securities directly from Dollar Financial Corp., as authorized by the Board;
(v) any liquidation, dissolution or winding up of either Dollar Financial Corp.
or Dollar Financial Group, Inc.; (vi) any circumstance by which the persons who
constitute Dollar Financial Corp.’s Board of Directors as of the date hereof
cease for any reason to constitute a majority of the directors of Dollar
Financial Corp., unless the election or nomination for election of each director
who is not a director on the date hereof was approved by a vote of no less than
a two-thirds (2/3) of the directors then still in office who are directors on
the date hereof or are new directors approved by such vote; or (vii) Dollar
Financial Corp. ceases to be a company whose common stock is publicly traded on
a major United States stock exchange such as the NYSE or NASDAQ.
For purposes of this Agreement, an “Exempted Person” shall be defined as:
(i) the Executive or any group (as contemplated by Section 13(d)(3) of the U.S.
Securities Exchange Act of 1934) of which the Executive is a member; (ii) any
Person that controls (as defined in Rule 12b-2 of the U.S. Securities Exchange
Act of 1934) the Company as of the date of this Agreement or any group of which
any such Person is a member; (iii) any corporation or other entity owned
directly or indirectly by the shareholders of Dollar Financial Corp. or Dollar
Financial Group, Inc. in substantially the same proportions as their ownership
of Dollar Financial Corp. or Dollar Financial Group, Inc. Voting Securities; or
(iv) any employee benefit plan or related trust that is maintained or sponsored
by Dollar Financial Corp. or Dollar Financial Group, Inc. or any of its
subsidiaries, or any trustee or other fiduciary of Dollar Financial Corp. or
Dollar Financial Group, Inc. or any subsidiary.

15.   SALE OR RECONSTRUCTION OF THE COMPANY

The Executive will have no claim against the Company or any Group Company in
respect of the termination of his employment under this Agreement in connection
with the sale of the whole or a substantial part of the business or undertaking
of the Company or on or in connection with the sale by the Company of any Group
Company or on or by reason of the liquidation of the Company for the purposes of
amalgamation or reconstruction (whether or not by reason of insolvency) if the
Executive is offered employment on no less favourable terms than those contained
in this Agreement (apart from the identity of the employer) with any person,
firm or company as a result of such sale or of such amalgamation or
reconstruction.

 



--------------------------------------------------------------------------------



 



16.   RESTRICTIVE COVENANTS

  16.1.   Reasonableness of Restrictions         The Executive acknowledges that
in the ordinary course of his employment the Executive will be exposed to
Confidential Information and the Company’s and Group’s customers, suppliers and
employees. The Executive acknowledges that such Confidential Information and
contact with customers, suppliers and employees may not be readily available to
others engaged in a business similar to that of the Company or any Group Company
or to the general public and that a disclosure of Confidential Information and
or contact with customers, suppliers and/or employees will be liable to cause
significant harm to the Company or any Group Company. The Executive agrees that
the provisions of this Section 16 are necessary and reasonable to protect the
legitimate interests of Dollar Financial Corp., Dollar Financial Group, Inc.,
the Company and the Group and its/their customers.

  16.2.   Confidential Information         After the termination of employment
for whatever reason the Executive will not at any time and in any manner use or
divulge or communicate to any person, firm, company or other organisation any
Confidential Information except if such disclosure is with the prior written
consent of the Company or required by a Court Order.     16.3.   Non Competition

  16.3.1.   The Executive agrees that during his employment with the Company and
for twenty four (24) months after the Termination Date he will not:

  16.3.1.1.   directly or indirectly engage in the UK, United States, Canada or
any other country in which Company now or hereafter during the Executive’s
period of employment, conducts business, in any activity which, or any activity
for any enterprise or entity a material part of the business of which, is
competitive with the business conducted by Dollar Financial Corp., Dollar
Financial Group, Inc., the Company or any Group Company at the time of
termination or any business that Dollar Financial Corp., Dollar Financial Group,
Inc., the Company or any Group Company proposed to be conducted during my
employment with the Company, either as an officer, director, employee,
independent contractor or as a 2% or

 



--------------------------------------------------------------------------------



 



      greater owner, partner, or stockholder in a publicly traded entity;    
16.3.1.2.   directly or indirectly cause or request a curtailment or
cancellation of any significant business relationship that Dollar Financial
Corp., Dollar Financial Group, Inc., the Company or any Group Company has with a
current or prospective vendor, business partner, supplier or other service or
goods provider that would have a material adverse impact on the business of
Dollar Financial Corp., Dollar Financial Group, Inc., the Company or any Group
Company; or     16.3.1.3.   directly or indirectly induce or attempt to
influence any employee of Dollar Financial Corp., Dollar Financial Group, Inc.,
the Company or any Group Company to terminate his or her employment with any
such company.

  16.4.   Non-Solicitation/Dealing/Poaching/Interference

  16.4.1.   The Executive agrees that during his employment with the Company and
for twenty four (24) months after the Termination Date he will not:

  16.4.1.1.   directly or indirectly, on the Executive’s behalf or on behalf of
any third party, (i) target, recruit, solicit or induce, or attempt to induce,
any employees of Dollar Financial Corp., Dollar Financial Group, Inc., the
Company or any Group Company to terminate their employment with, or otherwise
cease their relationship with, any such company; or (ii) solicit, divert,
reduce, take away, or attempt to divert, reduce, or take away, the business or
patronage (with respect to products or services of the kind or type developed,
produced, marketed, furnished or sold by Dollar Financial Corp., Dollar
Financial Group, Inc., the Company or any Group Company with which the Executive
was substantively involved during the course of his employment with the Company)
of any (A) clients, customers, franchisees, or accounts, or (B) prospective
clients, customers, franchisees, or accounts, that were contacted or solicited
by the Executive within six (6) months prior to the Termination Date, of Dollar
Financial Corp., Dollar

 



--------------------------------------------------------------------------------



 



      Financial Group, Inc., the Company or any Group Company.

  16.5.   The Executive acknowledges and understands that, in the event of a
breach or threatened breach of this provision by the Executive, Dollar Financial
Corp., Dollar Financial Group, Inc., the Company or any Group Company may suffer
irreparable harm and will therefore be entitled to injunctive relief to enforce
this provision, which shall be in addition to any other remedies available to
it, as well as an award of attorneys’ fees and costs to cover the expenses it
incurs in seeking to enforce this provision.     16.6.   Notwithstanding
Section 16.7 each covenant contained in Sections 16 shall be construed as a
separate covenant and, if one or more of the covenants is held to be against the
public interest or unlawful or in any way an unreasonable restraint of trade,
the remaining covenants shall continue to bind the Executive.     16.7.   Whilst
the covenants in Section 16 are considered by the parties to be reasonable in
all the circumstances as at the date of this Agreement the Company may by notice
in writing at any time to the Executive reduce in whole or in part the extent or
duration of the restrictions in them in such manner and to such extent as the
Company in its absolute discretion determines and the Executive then agrees to
be bound by such additional covenants in the form reduced and the validity of
any other covenant and provision contained in this Agreement shall not be
affected.     16.8.   If the Executive applies for or is offered new employment,
or a new engagement, before entering into any related contract the Executive
will bring the terms of this Agreement to the attention of the third party
proposing, directly or indirectly, to appoint or engage the Executive.     16.9.
  Section 16 of this Agreement shall apply as though references to “Group
Company” were substituted for existing references to the “Company”. The
Executive’s obligations pursuant to such clause will with respect to each Group
Company, constitute a separate and distinct covenant and the invalidity or
enforceability of any such covenant shall not affect the validity or
enforceability of the covenants in favour of the Company or any other Group
Company.

17.   REDUCTION OF LENGTH OF POST TERMINATION RESTRICTIONS       The parties
agree that the periods referred to in Sections 16.4 and 16.5 will be reduced by
one day for every day during which pursuant to Section 14.3 the Executive is
excluded from the Company’s premises and/or required not to undertake the
Executive’s normal duties.

 



--------------------------------------------------------------------------------



 



18.   COMPANY PROPERTY       On request and in any event of the termination of
his employment, the Executive will immediately return to the Company all
originals and copies of all documents, computer disks and tapes and other
tangible items in the Executive’s possession or under the Executive’s control
which belong to the Company or the Group and/or which contain or refer to any
Confidential Information or which in any other way relate or belong to the
Company or the Group.

19.   INTELLECTUAL PROPERTY       All present and future copyright, know-how,
rights to prevent unauthorised extraction and other intellectual property rights
in any product or work developed or partly developed by the Executive during the
course of the employment with the Company shall remain the sole and exclusive
property of the Company and this Agreement does not purport to grant, assign or
transfer any rights in such products or works to the Executive.

20.   DISCIPLINARY AND GRIEVANCE PROCEDURES AND SUSPENSION

  20.1.   The Company has a disciplinary procedure a copy of which is available
on request from the Company. The disciplinary procedure is not incorporated by
reference to this Agreement and does not form part of it.     20.2.   If the
Executive has a grievance in relation to the employment or is dissatisfied with
a disciplinary decision against the Executive, the Executive may apply in
writing to the Chief Operating Officer. This right to raise a grievance does not
form part of the Executive’s contract of employment.     20.3.   The Company is
entitled (without prejudice to its rights consequently to terminate this
Agreement on the same or any other ground) to suspend the Executive on full pay
including bonuses, equity and allowances for so long as may be reasonably
necessary to carry out any investigation, including, but not limited to, any
investigation under the disciplinary procedure and hold a disciplinary hearing
and may require the Executive during such period: not to enter any premises of
the Company or any Group Company and to abstain from contacting any customers,
suppliers or employees of the Company or any Group Company provided that the
Executive shall not be employed by or provide services to any third party during
the period for which he is suspended.

21.   DEDUCTIONS

The Executive authorises the Company to deduct from his remuneration (including
salary, pay in lieu of notice, commission, bonus, and holiday pay) at any time
during the employment

 



--------------------------------------------------------------------------------



 



or in any event on termination of employment any monies owed by the Executive to
the Company or any Group Company.

22.   DATA PROTECTION

  22.1.   The Executive gives the Company permission to collect, retain and
process information about him, including but not limited to details of his date
of birth, sex and ethnic origin. The Company warrants that this information will
only be used in order that the Company can monitor its compliance with the law
and best practice in terms of equal opportunities and non-discrimination.    
22.2.   Should the Executive’s personal circumstances change such as to render
out the date the information held by the Company, he should notify the Company
immediately.

23.   NOTICES

  23.1.   Any notice given under this Agreement shall be in writing and shall be
served on the party (in the case of the Executive) at the above address or any
other address notified by the Executive to the Company or (in the case of the
Company) at its registered office.     23.2.   Any notice shall be taken to have
been received on the date and time of its actual receipt.

24.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999       Notwithstanding any
other provision of this Agreement, save in relation to Group Companies, for the
purposes of the Contracts (Rights of Third Parties) Act 1999, this Agreement is
not intended to, and does not, give any person who is not a party to it any
right to enforce any of its provisions.

25.   WARRANTY       The Executive warrants to the Company that by virtue of
entering into this Agreement the Executive will not be in breach of any express
or implied terms of any contract with or any obligation to any third party
binding upon the Executive.

26.   COLLECTIVE AGREEMENTS       There are no collective agreements in place
which affect the Executive’s employment with the Company.

 



--------------------------------------------------------------------------------



 



27.   LAW AND JURISDICTION       The Agreement will be governed by and
interpreted in accordance with English law and the parties irrevocably agree to
submit to the jurisdiction of the English courts over any claim or matter or to
settle any dispute which may arise out of or in connection with this Agreement
and that accordingly any proceedings may be brought in such courts.

28.   ENTIRE AGREEMENT; AMENDMENTS       This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature between the parties hereto
relating to the employment of the Executive with the Company, including without
limitation the Original Agreement. This Agreement may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

 



--------------------------------------------------------------------------------



 



EXECUTION AND DELIVERY
This document is executed as a deed and delivered on the date set out at the
beginning of this Agreement.

     
SIGNED as a DEED by
   
Dollar Financial UK Limited
   
acting by two Directors
   
or a Director and Secretary:
  /s/ Jeffrey Weiss               Sept. 6, 2007
 
   
 
  Jeffrey Weiss, Chairman and CEO / Date
 
   
 
  /s/ Donald Gayhardt         Sept. 6, 2007
 
   
 
  Donald Gayhardt, President / Date
 
   
SIGNED as a DEED by
Paul Mildenstein
  /s/ Paul Mildenstein         Sept. 11, 2007
 
Paul Mildenstein / Date

         
in the presence of:
       
 
       
Witness Signature:
       
 
       
 
       
Name:
       
 
       
 
       
Address:
       
 
       

 